Title: To George Washington from Nicholas Cooke, 14 September 1775
From: Cooke, Nicholas
To: Washington, George



Sir
Providence Septemr 14th 1775.

I am favoured with a Letter from Govr Trumbull in Answer to mine proposing a Voyage to Bayonne, in which he informs me that the Council of the Colony of Connecticut are summoned to meet this Day to take the Scheme into Consideration. This Sir is the Time to exert ourselves in sending to Europe for Powder, as the Vessels may perform their Voyages and return upon this Coast in the Winter, when the Enemy’s Ships are unable to cruize. I have written to our Delegates strongly recommending it to them to use their Influence that Measures may be taken to procure sufficient Quantities of that necessary Article. I have also advised them to move in Congress for opening some Lead Mines immediately, as the depending upon a precarious Supply by Sea when we have such Quantities in our own Country seems to me very preposterous. And I believe the Article in this Way will cost us less Money than it can be imported for.
Capt. Whipple sailed on Tuesday with Sixty-one Men on board; his Vessel being clean and every Way in good Order. I have given him Instructions to cruize Fourteen Days off Sandy-Hook for the Packet, and if he is so fortunate as to meet her to take her at all Events, to take out of her the Letters, Arms, Ammunition, and warlike Stores, and to land the Letters at South-Hampton and forward them immediately by Express. After the taking of the Packet or the Expiration of that Time he is immediately to proceed to Bermuda and, if possible, take the Powder into Possession without any Communication with the Inhabitants. I have given it to him strictly in Charge not to make any Use of your Address unless in Case of absolute Necessity.
The noble Example set by the Lord Mayor, Aldermen and Livery of London in their late Address to the King, will, I hope have a good Effect in the other Parts of the Kingdom, &, together with the Disaffection of the People of Ireland to the iniquitous

Measures now pursuing against the Colonies, added to our own Efforts, compel the Ministry to depart from their favourite Plan of establishing arbitrary Power in America.
This Letter waits upon you by Joshua Babcock Esqr.—He is a Gentleman of a genteel Fortune, a Member of our General Assembly, and hath highly distinguished himself in the glorious Cause in which America is embarked. I beg Leave to recommend him to your Excellency’s Notice, and am with great Esteem and Regard, Sir Your most humble and most obedient Servant

Nichols Cooke

